DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8-11-2022 have been fully considered but they are not persuasive.           Applicant argued that Zhang et al. does not teach that the electrolyte is stable to at least 5 V but Zhang et al. teaches in on page 11, [0148], that the electrolyte is stable up to 5 V.           Claim 1 claims a high potential cathode. Zhang et al. teaches in claim 20, a battery comprising a cathode comprising LiMn2-yXyO4 where X = Fe, Cr, or Al and 0 < y < 1 [teaching LiMn1.5Fe0.5O4]; LiNi0.5-yXyMn1..5O4 where X= Fe, Cr, Zn, Al, Mg, Ga, B or Cu and 0 < y < 1 [LiCu0.5Mn1..5O4 ]; LiNi0.5Mn1..5O4 ; and LiMC1xMC21-xPO4 where MC1 or MC 2 = Fe, Mn, Ni, Co, Cr or Ti and 0 < y < 1[teaching LiCoPO4].         Claim 1 claims an anode.  Zhang et al. teaches in claims 1-2, a battery comprising an anode comprising silicon.           Claim 1 claims a fluorinated electrolyte solution comprising a fluoride-based additive. Zhang et al. teaches a battery comprising an electrolyte comprising a diluent comprising a fluoroalkyl ether, a fluorinated orthoformate or a combination thereof and further comprising 2-30 weight percent FEC.         Therefore claim(s) 1-2, 4 and 8-9 remains rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0148775). 
Election/Restrictions
Applicant’s election of Invention I, claims 1-11, drawn to a lithium battery comprising a high potential cathode comprising LiCoMO4, an anode comprising silicon and a fluorinated electrolyte solution comprising a solvent comprising 3, 3, 3-fluoroethyl methyl carbonate (FEMC) and a fluoride-based additive comprising lithium difluoro (oxalate) borate (LiDFOB) and an electrolyte salt comprising LiPF6 in the reply filed on 5-3-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  A lithium battery comprising a high potential cathode comprising LiCoMO4, an anode comprising silicon and a fluorinated electrolyte solution comprising an electrolyte salt comprising LiPF6 and a solvent comprising 3, 3, 3-fluoroethyl methyl carbonate (FEMC) and a fluoride-based additive comprising lithium difluoro (oxalate) borate (LiDFOB) was found allowable. Therefore,a lithium battery comprising a high potential cathode comprising all the other cathode materials cited in claim 2, an anode comprising silicon and a fluorinated electrolyte solution comprising a solvent comprising 3, 3, 3-fluoroethyl methyl carbonate (FEMC) and a fluoride-based additive comprising lithium difluoro (oxalate) borate (LiDFOB) and an electrolyte salt comprising LiPF6 was searched.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-3-2022.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-3-2022.                                     
            Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 8 is rejected because the claim cannot be changed to “further comprising an electrolyte additive comprising” because the claim needs to cite “wherein the fluoride-based additive comprises lithium difluoro(oxalate) borate (LiDFOB)” because claim 1 claims “a fluoride-based additive”.  Also, claim 1 requires a fluorinated electrolyte comprising the fluoride-based additive”. Therefore, the 2 other additives cited are not fluoride-based and would not allow for “a fluorinated electrolyte solution”.  The compounds need to be removed from the claim.      
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0148775).           Zhang et al. teaches in claims 1-2, a battery comprising an anode comprising silicon; a cathode and an electrolyte comprising an active salt, a nonaqueous solvent comprising (i) a carbonate other than fluoroethylene carbonate (FEC), a diluent comprising a fluoroalkyl ether, a fluorinated orthoformate or a combination thereof and further comprising 2-30 weight percent FEC.  Zhang et al. teaches in claim 20 a cathode comprising LiMn2-yXyO4 where X = Fe, Cr, or Al and 0 < y < 1 [teaching LiMn1.5Fe0.5O4]; LiNi0.5-yXyMn1..5O4 where X= Fe, Cr, Zn, Al, Mg, Ga, B or Cu and 0 < y < 1 [LiCu0.5Mn1..5O4 ]; LiNi0.5Mn1..5O4 ; and LiMC1xMC21-xPO4 where MC1 or MC 2 = Fe, Mn, Ni, Co, Cr or Ti and 0 < y < 1[teaching LiCoPO4]. Zhang et al. teaches in claim 4, wherein the active salt comprises LiDFOB, LiBOB, LiPF6, etc. or any combination thereof. [Thus, teaching a fluorinated-based additive cited in claim 8 and LiPF6 as cited in claim 9]. Zhang et al. teaches in on page 11, [0148], that the electrolyte is stable up to 5 V.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US 2019/0148775).           Zhang et al. teaches in claims 1-2, a battery comprising an anode comprising silicon; a cathode and an electrolyte comprising an active salt, a nonaqueous solvent comprising (i) a carbonate other than fluoroethylene carbonate (FEC), a diluent comprising a fluoroalkyl ether, a fluorinated orthoformate or a combination thereof and further comprising 2-30 weight percent FEC.  Zhang et al. teaches in claim 20 a cathode comprising LiMn2-yXyO4 where X = Fe, Cr, or Al and 0 < y < 1 [teaching LiMn1.5Fe0.5O4]; LiNi0.5-yXyMn1..5O4 where X= Fe, Cr, Zn, Al, Mg, Ga, B or Cu and 0 < y < 1 [LiCu0.5Mn1..5O4 ]; LiNi0.5Mn1..5O4 ; and LiMC1xMC21-xPO4 where MC1 or MC 2 = Fe, Mn, Ni, Co, Cr or Ti and 0 < y < 1[teaching LiCoPO4]. Zhang et al. teaches in claim 4, wherein the active salt comprises LiDFOB, LiBOB, LiPF6, etc. or any combination thereof. [Thus, teaching a fluorinated-based additive cited in claim 8 and LiPF6 as cited in claim 9]. Zhang et al. teaches in on page 11, [0148], that the electrolyte is stable up to 5 V.           Since Zhang et al. teaches the exact same battery comprising an exact same cathode, an exact same anode, an exact same fluorinated electrolyte solution comprising the exact same two claimed fluoride based additives and the exact same fluorinated solvent then inherently the same battery having the capacity retention of at least 80% for over 1000 or 10,000 cycles; having a coulombic efficiency of at least 99%; having an energy density of at least 450 Wh/kg and having a capacity retention of at least 80% overall 100 cycles must also be obtained.	
In addition, the presently claimed property of battery having the capacity retention of at least 80% for over 1000 or 10,000 cycles; having a coulombic efficiency of at least 99%; having an energy density of at least 450 Wh/kg and having a capacity retention of at least 80% overall 100 cycles would have obviously have been present once the Zhang et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727